—In an action to recover damages, inter alia, for breach of contract, the defendants appeal from an order of the Supreme Court, Nassau County (DiNoto, J.), dated January 11, 1995, which denied their motion to dismiss the complaint on the ground of collateral estoppel.
Ordered that the order is affirmed, with costs.
It is well settled that the "party invoking the doctrine of collateral estoppel must show that the critical issues in the instant action [were] necessarily decided in the prior action and that the party against whom estoppel is sought has been afforded a full and fair opportunity to contest that issue” (Weinstein Enters. v Morini, 217 AD2d 615; see also, Ryan v New York Tel. Co., 62 NY2d 494, 500-501; New York Site Dev. Corp. v New York State Dept. of Envtl. Conservation, 217 AD2d 699; Weber v Kessler, 177 AD2d 843). Here, a review of the record demonstrates that the defendants have failed to discharge their burden in this respect. Accordingly, the Supreme Court properly denied their motion to dismiss the complaint on the ground of collateral estoppel. Thompson, J. P., Altman, Friedmann and Goldstein, JJ., concur.